Citation Nr: 1725217	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and G.S.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran had active duty service from March 1943 to October 1945.  He died in April 2011.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO, inter alia, denied the appellant's claim for service connection for the cause of the Veteran's death.  In September 2011, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2013 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2013.

In April 2014, the appellant and her witness testified during a hearing before a Decision Review Officer (DRO) at the RO.  Also, in November 2015, the appellant and her witness testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings have been associated with the claims file.  

In January 2016, the Board remanded, for additional development, the issue of entitlement to service connection for the cause of the Veteran's death.  Upon completion of that development, the RO continued the denial of the appellant's claim for service connection for the cause of the Veteran's death (as reflected in an August 2016 supplement SOC (SSOC).  The matter was recertified to the Board the following month.  

The matter was again remanded by the Board for additional development in October 2016.  Specifically, the agency of original jurisdiction (AOJ) was instructed to obtain an additional medical opinion, which opinion was proffered in January 2017.  That same month, the RO continued the denial of the appellant's claim for service connection for the cause of the Veteran's death (as reflected in a January 2017 supplement SOC (SSOC).  The matter was then recertified for appeal to the Board in March 2017.

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA consisting of various adjudicatory decisions and notification letters that are duplicative of those contained in the Veteran's VBMS file.  All such records have been reviewed.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the appellant when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further remand of this matter is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As indicated above, in October 2016, the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death for the AOJ to obtain an additional medical opinion.  After obtaining the requested opinion in January 2017, an SSOC reflecting the continued denial of the appellant's claim was issued that same month.  In February 2017, the appellant submitted correspondence wherein she argued that the January 2017 medical opinion was inadequate.  She also submitted a private medical opinion, prepared by S.G., MD., which opinion is dated February 22, 2017, and is not duplicative of any previously submitted private medical opinion.  This opinion was not considered by the AOJ prior to its recertification of the matter for appeal to the Board in March 2017.

The Board observes that VA regulations require the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified or recertified to the Board.  38 C.F.R. § 19.31 (2016).  Furthermore, any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c) (2016); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver). But see Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154 , 126 Stat. 1165 (August 6, 2012) (amending 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).

Given that the February 2017 private opinion report contains information and evidence relevant to whether the cause of the Veteran's death is related to service, the Board finds that a remand of the issue of entitlement to service connection for the cause of the Veteran's death is required for the issuance of an SSOC that addresses this issue based on consideration of all evidence of record-to particularly include the additional evidence received-in the first instance.

Prior to readjudicating the claim on appeal, to ensure that all due process requirements are met, the AOJ should give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) care of the Veteran), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)).  But see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate (and, if necessary, updated) authorization to obtain pertinent, outstanding private records related to the Veteran's care.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal, de novo, in light of all pertinent evidence-to particularly include the additional private medical opinion evidence associated with the electronic claims file since the issuance of the last SSOC in January 2017, and any evidence received pursuant to this remand-and legal authority.  

4.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




